Exhibit 10.1

 

FUTURE FINTECH GROUP INC.

DIRECTOR AGREEMENT

 

This Director Agreement (the "Agreement' ') is made and entered into as of July
15, 2020, by and between Future FinTech Group, Inc., a Florida corporation (the
"Company"), and Mingjie Zhao, an individual (the "Director").

 

I.       SERVICES

1.1       Board of Directors. The Company has appointed the Director to the
Company's Board of Directors (the "Board ") and a member of Audit Committee and
Chairman of Compensation Committee of the Board, effective on July 15, 2020.
Director agrees to perform such tasks as may be necessary to fulfill Director's
obligations as a member of the Board and serve as a director so long as he is
duly appointed or elected and qualified in accordance with the applicable
provisions of the Articles of Incorporation, Bylaws and any applicable
stockholders' agreement of the Company and until such time as he resigns, fails
to stand for election, fails to be elected by the stockholders of the Company or
is removed from his position. Director may at any time and for any reason resign
or be removed from such position (subject to any other contractual obligation or
other obligation imposed by operation of law), in which event the Company shall
have no obligation under this Agreement with respect to the Director.

 

1 .2 Director Services. Director's services to the Company hereunder shall
include service on the Board to manage the business of the Company in accordance
with applicable law and stock exchange rules as well as the Articles of
Incorporation and Bylaws, serving on committees of the Board as appointed and
such other services mutually agreed to by Director and the Company (the
"Director Services").

 

1.3       Member of Committees. Director agrees to serve as the Chairman of the
Compensation Committee and a member of Audit Committee of the Board. The Company
and the Director acknowledge that all official appointments to committees of the
Board are made by the Board.

 

1.4       Term. This Agreement shall terminate upon the "Expiration Date", which
shall be the earlier of the date on which Director ceases to be a member of the
Board for any reason, including death, resignation, removal, or failure to be
elected by the stockholders of the Company, or the date of termination of this
Agreement in accordance with Section 5.2 hereof.

 

II.       COMPENSATION

2.1       Expense Reimbursement. The Company shall reimburse Director for all
reasonable travel and other out-of-pocket expenses incurred in connection with
the Director Services rendered by Director.

 

2.2       Fees to Director. The Company agrees to pay Director a fee of $25,000
per year for Director Services, service as a member of the Board, the Chairman
of the Compensation Committee and a member of the Audit Committee of the Board
and other services mutually agreed by the parties. The fee to the Director shall
be paid by the Company quarterly. At the sole discretion of the Board, or any
committee duly designated by the Board and authorized to act thereto, the
Director shall be eligible for stock award pursuant to the incentive plan of the
Company.

 





 

 

III.       CONFIDENTIALITY AND NONDISCLOSURE

 

3.1       Confidentiality. During the term of this Agreement, and for a period
of one (1) year after the Expiration Date, Director shall maintain in strict
confidence all information he has obtained or shall obtain from the Company,
which the Company has designated as "confidential" or which is by its nature
confidential, relating to the Company's business, operations, properties,
assets, services, condition (financial or otherwise), liabilities, employee
relations, customers (including customer usage statistics), suppliers,
prospects, technology, or trade secrets, except to the extent such information
(i) is in the public domain through no act or omission of the Director, (ii) is
required to be disclosed by law or a valid order by a court or other
governmental body, or (iii) is independently learned by Director outside of this
relationship (the "Confidential Information").

 

3.2       Nondisclosure and Nonuse Obligations. Director will use the
Confidential Information solely to perform his obligations for the benefit of
the Company hereunder. Director will treat all Confidential Information of the
Company with the same degree of care as Director treats his own Confidential
Information, and Director will use his best efforts to protect the Confidential
Information. Director will not use the Confidential Information for his own
benefit or the benefit of any other person or entity, except as may be
specifically permitted in this Agreement. Director will immediately give notice
to the Company of any unauthorized use or disclosure by or through him, or of
which he becomes aware, of the Confidential Information. Director agrees to
assist the Company in remedying any such unauthorized use or disclosure of the
Confidential Information.

 

3.3       Return of Company Property. All materials furnished to Director by the
Company, whether delivered to Director by the Company or made by Director in the
performance of Director Services under this Agreement (the "Company Property"),
are the sole and exclusive property of the Company. Director agrees to promptly
deliver the original and any copies of the Company Property to the Company at
any time upon the Company's request. Upon termination of this Agreement by
either party for any reason, Director agrees to promptly deliver to the Company
or destroy, at the Company's option, the original and any copies of the Company
Property. Director agrees to certify in writing that Director has so returned or
destroyed all such Company Property.

 

IV.       COVENANTS OF DIRECTOR

 

4.1       No Conflict of interest. During the term of this Agreement, and for a
period of one (1) year after the Expiration Date, Director shall not be employed
by, own, manage, control or participate in the ownership, management , operation
or control of any person, firm, partnership, corporation or unincorporated
association or entity of any kind that is competitive with the Company or
otherwise undertake any obligation inconsistent with the terms hereof, provided
that Director may continue Director's current affiliation or other current
relationships with the entity or entities described on Exhibit A (all of which
entities are referred to collectively as "Current Affiliations"). This Agreement
is subject to the current terms and agreements governing Director's relationship
with Current Affiliations, and nothing in this Agreement is intended to be or
will be construed to inhibit or limit any of Director's obligations to Current
Affiliations. Director represents that nothing in this Agreement conflicts with
Director's obligations to Current Affiliations. A business shall be deemed to be
"competitive with the Company" for purpose of this Article IV only if and to the
extent it engages in the business substantially similar to the Company's
businesses described in its annual report. The ownership by the Director of not
more than 5% of a corporation, partnership or other enterprise shall not
constitute a violation hereof.

 





 

 

4.2       Noninterference with Business. During the term of this Agreement, and
for a period of one (1) year after the Expiration Date, Director agrees not to
interfere with the business of the Company in any manner. By way of example and
not of limitation, Director agrees not to solicit or induce any employee,
independent contractor, customer or supplier of the Company to terminate or
breach his, her or its employment, contractual or other relationship with the
Company.

 

V.       TERM AND TERMINATION

 

5. 1 Term. This Agreement is effective as of the date first written above and
will continue until the Expiration Date.

 

5.2       Termination. Either party may terminate this Agreement at any time
upon thirty (30) days prior written notice to the other party, or such shorter
period as the parties may agree upon.

 

5.3       Survival. The rights and obligations contained in Articles III and IV
will survive any termination or expiration of this Agreement.

 

VI.       MISCELLANEOUS

 

6.1       Assignment. Except as expressly permitted by this Agreement, neither
party shall assign, delegate, or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
party. Subject to the foregoing, this Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

6.2       No Waiver. The failure of any party to insist upon the strict
observance and performance of the terms of this Agreement shall not be deemed a
waiver of other obligations hereunder, nor shall it be considered a future or
continuing waiver of the same terms.

 

6.3       Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be delivered as follows with notice deemed given as
indicated: (i) by personal delivery when delivered personally; (ii) by overnight
courier upon written verification of receipt; (iii) by facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (iv) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth on the signature page of this
Agreement or such other address s either party may specify in writing.

 





 

 

6.4       Governing Law. This Agreement shall be governed in all respects by the
laws of the State of Florida.

 

6.5       Severability. Should any provisions of this Agreement be held by a
court of law to be illegal, invalid or unenforceable, the legality, validity and
enforce ability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

6.6       Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all Director Services undertaken by Director
for the Company.

 

6.7       Amendments. This Agreement may only be amended, modified or changed by
an agreement signed by the Company and Director. The terms contained herein may
not be altered, supplemented or interpreted by any course of dealing or
practices.

 

6.8       Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(Signature pages to follow)

 

 

 





 

 

lN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Company: Future FinTech Group, Inc. Director: Mingjie Zhao

 

By: /s/Shanchun Huang By: /s/Mingjie Zhao

Name: Shanchun Huang, CEO Name: Mingjie Zhao

Address: 2103 Tower A, SK Plaza Address:

A6 JianGuoMenWai Avenue Chaoyang District, Fresh Meadows, NY 11365 USA

Beijing, P.R. China

 

 

Date: July 15, 2020

 

 

 

Exhibit A

Director’s Current Affiliation

 





 